 

Exhibit 10.1

 

COMMON STOCk PURCHASE AGREEMENT

 

This Common Stock Purchase Agreement (this “Agreement”) is dated as of May 31,
2018, between American Power Group Corporation, a Delaware corporation (the
“Company”), and Dual Fuel, LLC, an Arizona limited liability company (the
“Purchaser”). The Purchaser and the Company individually and jointly may also be
referred to as “Party” or “Parties”.

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to Section 4(a)(2) of the Securities Act of 1933, as amended, and Rule
506 of Regulation D promulgated thereunder, the Company desires to issue and
sell to the Purchaser, and the Purchaser desires to purchase from the Company,
Common Stock of the Company, as more fully described in this Agreement; and

 

WHEREAS, the Purchaser is an “Accredited Investor”, as such term is defined in
Rule 501(a) of Regulation D;

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

 

ARTICLE I.
DEFINITIONS

 

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement,
the following terms have the meanings set forth in this Section 1.1:

 

“Action” shall have the meaning ascribed to such term in Section 3.1(i).

 

“Additional Closings” means the Closings after the Initial Tranche Closings.

 

“Affiliate” means any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with a
Person as such terms are used in and construed under Rule 405 under the
Securities Act.

 

“AGI Guaranty” means the Guaranty executed by Advanced Green Innovations, LLC,
in the form of Exhibit A attached hereto.

 

“Amended and Restated Voting Agreement” means the Amended and Restated Voting
Agreement in the form of Exhibit B attached hereto.

 

“Board of Directors” means the board of directors of the Company.

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

 

 

 

“Closings” mean the Initial Tranche Closings (including the Initial Closing) and
the Additional Closings.

 

“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to the Purchaser’s obligations to pay the Subscription
Amount or the Deposit Amount (as the case may be) have been satisfied or waived.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company and any other class of
securities into which such securities may hereafter be reclassified or changed.

 

“Common Stock Equivalents” means any securities of the Company or the
Subsidiaries which would entitle the holder thereof to acquire at any time
Common Stock, including, without limitation, any debt, preferred stock, rights,
options, warrants or other instrument that is at any time convertible into or
exercisable or exchangeable for, or otherwise entitles the holder thereof to
receive, Common Stock.

 

“Current Certificate of Incorporation” means the Company’s Certificate of
Incorporation, in effect on the Initial Closing Date.

 

“Debt Extension Agreement” means the Debt Extension Agreement by and among the
Company and the Requisite Convertible Debtholders, pursuant to which, among
other things, the Requisite Convertible Debtholders shall agree to extend the
maturity date of the Company’s outstanding indebtedness for the holders of the
convertible debt.

 

“Debt Forgiveness Agreement” means the Confidential Settlement Agreement and
Release by and among the Company and WPU Leasing, pursuant to which, among other
things, WPU Leasing shall agree to forgive the Company’s outstanding
indebtedness owed to it.

 

“Deposit Amount” means any amount advanced to the Company by the Purchaser prior
to the effectiveness of the Restated Certificate of Incorporation, in
contemplation of the purchase of the Purchased Shares.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“GAAP” shall mean United States generally accepted accounting principles applied
on a consistent basis.

 

“Initial Closing” means the first Closing pursuant to this Agreement.

 

“Initial Closing Date” means the date of the Initial Closing.

 

2

 

 

“Initial Closing Deposit Amount” means Three Hundred Thousand Dollars
($300,000).

 

“Initial Tranche” means the first Five Hundred Thousand Dollars ($500,000) to be
invested by the Purchaser, including the Initial Closing Deposit Amount.

 

“Initial Tranche Closings” means the Closings of the Initial Tranche.

 

“Intellectual Property Rights” shall have the meaning ascribed to such term in
Section 3.1(n).

 

“Lien” means a lien, charge, security interest, encumbrance, right of first
refusal, preemptive right or other restriction.

 

“Material Adverse Effect” shall have the meaning assigned to such term in
Section 3.1(b).

 

“Material Permit” shall have the meaning assigned to such term in Section
3.1(l).

 

“Option” means any stock option granted pursuant to the 2016 Stock Option Plan
and outstanding immediately prior to the Initial Closing Date.

 

“Optionholder” means the holder of any Option.

 

“Option Plan” means the 2016 Stock Option Plan of the Company.

 

“Option Termination Agreements” mean the Option Termination Agreements by and
among the Company and each Optionholder, pursuant to which each outstanding
Option of the Company shall be terminated.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Preferred Stock” means the Series A Preferred Stock, the Series B Preferred
Stock, the Series C Preferred Stock, the Series D Preferred Stock, the Series
D-2 Preferred Stock and the Series D-3 Preferred Stock, each having the rights,
preferences and privileges set forth in the Current Certificate of
Incorporation, as amended from time to time.

 

“Preferred Stock Conversion Agreements” means the Convertible Preferred Stock
Conversion and Warrant Termination Agreements by and among the Company and the
Preferred Stockholders provided for therein, pursuant to which the outstanding
shares of Preferred Stock of the Company held by such Preferred Stockholders
shall be converted to Common Stock.

 

“Preferred Stockholder” means a holder of Preferred Stock.

 

3

 

 

“Purchase Price Per Share” mean $0.005 per Purchased Share.

 

“Purchased Shares” means the shares of Common Stock purchased by the Purchaser
pursuant to this Agreement.

 

“Required Approvals” shall have the meaning ascribed to such term in Section
3.1(e).

 

“Requisite Convertible Debtholder” means each of Neil Braverman and Matt Van
Steenwyk.

 

“Restated Certificate of Incorporation” means the Company’s Restated Certificate
of Incorporation, to be filed by the Company with the Secretary of State of
Delaware, in the form of Exhibit C attached hereto, pursuant to Section 4.9
hereof.

 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.2(i).

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Series A Preferred Stock” means the Company’s 10% Convertible Preferred Stock,
par value $1.00 per share.

 

“Series B Preferred Stock” means the Company’s Series B 10% Convertible
Preferred Stock, par value $1.00 per share.

 

“Series C Preferred Stock” means the Company’s Series C Convertible Preferred
Stock, par value $1.00 per share.

 

“Series D Preferred Stock” means the Company’s Series D Convertible Preferred
Stock, par value $1.00 per share.

 

“Series D-2 Preferred Stock” means the Company’s Series D-2 Convertible
Preferred Stock, par value $1.00 per share.

 

“Series D-3 Preferred Stock” means the Company’s Series D-3 Convertible
Preferred Stock, par value $1.00 per share.

 

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the Exchange Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

 

4

 

 

“Subscription Amount” means the amount to be paid for the Purchased Shares
purchased hereunder at each Closing, in United States dollars and in immediately
available funds.

 

“Subsidiary” means any subsidiary of the Company as set forth on Exhibit 21.1 to
the Company’s Annual Report on Form 10-K for the fiscal year ended September 30,
2014 and shall, where applicable, also include any direct or indirect subsidiary
of the Company formed or acquired after the date thereof.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
Alternext, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq
Global Select Market, the New York Stock Exchange or the OTC Bulletin Board (or
any successors to any of the foregoing).

 

“Transaction Documents” means this Agreement, the Amended and Restated Voting
Agreement, all exhibits and schedules thereto and hereto and any other documents
or agreements executed in connection with the transactions contemplated
hereunder.

 

“Transfer Agent” means American Stock Transfer & Trust Company, LLC, the current
transfer agent of the Company, with a mailing address of 6201 15th Avenue
Brooklyn, New York 11219, and a facsimile number of (718) 765-8712, and any
successor transfer agent of the Company.

 

“Warrant” means any warrant of the Company outstanding immediately prior to the
Initial Closing Date.

 

“Warrantholder” means the holder of any Warrants.

 

“Warrant Termination Agreements” mean the Warrant Termination Agreements by and
among the Company and the Warrantholders provided for therein, pursuant to which
the outstanding Warrants held by such Warrantholders of the Company shall be
terminated.

 

“WPU Leasing” shall have the meaning ascribed to such term in Section
2.4(a)(vii).

 

5

 

 

ARTICLE II.
PURCHASE AND SALE

 

2.1 Initial Closing. On the Initial Closing Date, upon the terms and subject to
the conditions set forth herein, substantially concurrent with the execution and
delivery of this Agreement by the parties hereto, the Purchaser shall advance to
the Company via wire transfer or a certified check of immediately available
funds, the Initial Closing Deposit Amount less any amounts previously advanced
to the Company by the Purchaser prior to the Initial Closing. Upon the
effectiveness of the filing of the Restated Certificate of Incorporation
pursuant to Section 4.9 hereof, the Company shall sell, and the Purchaser shall
purchase, 60,000,000 shares of Common Stock of the Company at the Purchase Price
Per Share in consideration for the Initial Closing Deposit Amount and the
Company shall thereafter deliver to the Purchaser a certificate representing the
Purchased Shares for which the Purchaser has subscribed and paid. On the Initial
Closing Date, the Company and the Purchaser shall deliver the other items as set
forth herein that are deliverable at the Initial Closing. Upon satisfaction of
the covenants and conditions set forth in Sections 2.4 and 2.5, the Initial
Closing shall occur at the offices of the Company’s counsel or such other
location as the Parties shall mutually agree.

 

2.2 Subsequent Initial Tranche Closings. Following the Initial Closing Date,
upon the terms and subject to the conditions set forth herein, the Purchaser
shall advance to the Company via wire transfer or a certified check of
immediately available funds, (i) $50,000 on or before the one month anniversary
of the Initial Closing Date; (ii) $50,000 on or before the two month anniversary
of the Initial Closing Date; (iii) $50,000 on or before the third month
anniversary of the Initial Closing Date; and (iv) $50,000 on or before the four
month anniversary of the Initial Closing Date. Upon the effectiveness of the
filing of the Restated Certificate of Incorporation pursuant to Section 4.9
hereof, the Company shall sell, and the Purchaser shall purchase, in
consideration for the Deposit Amounts referenced above and received by the
Company, an additional 40,000,000 shares of Common Stock of the Company at the
Purchase Price Per Share and the Company shall thereafter deliver to the
Purchaser a certificate (or certificates) representing the Purchased Shares for
which the Purchaser has subscribed and paid at such Closing; and the Company and
the Purchaser shall deliver the other items as set forth herein that are
deliverable at such Closing. Upon satisfaction of the covenants and conditions
set forth in Sections 2.4 and 2.5, each such Closing shall occur at the offices
of the Company’s counsel or such other location as the Parties shall mutually
agree.

 

2.3 Additional Closings. Following the Initial Tranche Closings, upon the terms
and subject to the conditions set forth herein, the Company agrees to sell, and
the Purchaser agrees to purchase an additional 300,000,000 shares of Common
Stock, consisting of the following: (i) 100,000,000 shares of Common Stock of
the Company at the Purchase Price Per Share on or before the six month
anniversary of the Initial Closing Date; (ii) 100,000,000 shares of Common Stock
of the Company at the Purchase Price Per Share on or before the twelve month
anniversary of the Initial Closing Date; and (iii) 100,000,000 shares of Common
Stock of the Company at the Purchase Price Per Share on or before the eighteen
month anniversary of the Initial Closing Date. On each of such Closings, the
Purchaser shall deliver to the Company, via wire transfer or a certified check
of immediately available funds, an amount equal to the Purchaser’s Subscription
Amount for such Closing and the Company shall deliver to the Purchaser a
certificate representing the Purchased Shares for which the Purchaser has
subscribed and paid at such Closing; and the Company and the Purchaser shall
deliver the other items as set forth herein that are deliverable at such
Closing. Upon satisfaction of the covenants and conditions set forth in Sections
2.4 and 2.5, each such Closing shall occur at the offices of the Company’s
counsel or such other location as the Parties shall mutually agree.

 

6

 

 

2.4 Deliverables.

 

(a) On or prior to the Initial Closing Date, the Company shall deliver or cause
to be delivered to the Purchaser the following:

 

(i) a copy of this Agreement duly executed by the Company;

 

(ii) a copy of each Option Termination Agreement, duly executed by the Company
and each Optionholder;

 

(iii)  a copy of each Warrant Termination Agreement, duly executed by the
Company and each Warrantholder;

 

(iv)   a copy of each Preferred Stock Conversion Agreement, duly executed by the
Company and each Preferred Stockholder;

 

(v)  a copy of the Debt Extension Agreement, duly executed by the Company and
the Requisite Convertible Debtholders;

 

(vi)   a copy of the Debt Forgiveness Agreement, duly executed by the Company
and WPU Leasing, LLC (“WPU Leasing”); and

 

(vii) a copy of the Amended and Restated Voting Agreement, duly executed by the
Company and such parties thereto; and

 

(b) On or prior to the Initial Closing Date, the Purchaser shall deliver or
cause to be delivered to the Company the following:

 

(i) a copy of this Agreement duly executed by the Purchaser;

 

(ii) the Purchaser’s Initial Closing Deposit Amount for such Initial Closing by
wire transfer or a certified check of immediately available funds;

 

(iii)  a copy of the Amended and Restated Voting Agreement, duly executed by the
Purchaser; and

 

(iv)   a copy of the AGI Guaranty.

 

(c) On or prior to each Closing after the Initial Tranche Closings, the Company
shall cause to be delivered to the Purchaser at such Closing a certificate
evidencing the number of shares of Common Stock equal to the Purchaser’s
Subscription Amount for such Closing, divided by the Purchase Price Per Share or
an executed letter of instruction to the Company’s transfer agent authorizing
the issuance of the Purchased Shares.

 

(d)  On or prior to each Closing after the Initial Closing, the Purchaser shall
cause to be delivered to the Company at such Closing the Purchaser’s Deposit
Amount or Subscription Amount (as the case may be) for such Closing by wire
transfer or a certificate check of immediately available funds.

 

7

 

 

2.5 Closing Conditions.

 

(a) The obligations of the Company to the Purchaser hereunder in connection with
each Closing are subject to the following conditions being met:

 

(i) each of the representations and warranties made by the Purchaser in this
Agreement is true and correct in all material respects on and as of such
Closing, as though each such representation or warranty had been made on and as
of such Closing, except that those representations and warranties that address
matters only as of a particular date shall remain true and correct as of such
date;

 

(ii) all obligations, covenants and agreements of the Purchaser required to be
performed at or prior to the Closing shall have been performed in all material
respects; and

 

(iii)  the delivery by the Purchaser of the items as set forth herein.

 

(b) The obligations of the Purchaser hereunder in connection with each Closing
are subject to the following conditions being met:

 

(i) each of the representations and warranties of the Company in this Agreement
shall be true and correct in all material respects on and as of such Closing as
though each such representation or warranty had been made on and as of such
Closing, except that those representations and warranties that address matters
only as a particular date shall remain true and correct as of such date;

 

(ii) all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing shall have been performed in all material
respects;

 

(iii)  the delivery by the Company of the items as set forth herein;

 

(iv)   there shall have been no Material Adverse Effect with respect to the
Company since the date hereof; and

 

(v)  from the date hereof to such Closing, trading in the Common Stock shall not
have been suspended by the Commission or the Company’s principal Trading Market
(except for any suspension of trading of limited duration agreed to by the
Company, which suspension shall be terminated prior to such Closing).

 

ARTICLE III.
REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to the Purchaser as of the Initial
Closing Date, except as otherwise set forth on the Disclosure Schedule attached
hereto as Exhibit D to this Agreement, which exceptions shall be deemed to be
part of the representations and warranties made hereunder:

 

8

 

 

(a) Subsidiaries. Section 3.1(a) of the Disclosure Schedules sets forth a list
of all direct and indirect Subsidiaries of the Company existing as of the date
hereof. The Company owns, directly or indirectly, all of the capital stock or
other equity interests of each Subsidiary, including any direct or indirect
subsidiary of the Company formed or acquired subsequent to the filing of the
above-referenced annual report, free and clear of any Liens, and all of the
issued and outstanding shares of capital stock of each Subsidiary are validly
issued and are fully paid, non-assessable and free of preemptive and similar
rights to subscribe for or purchase securities.

 

(b) Organization and Qualification. The Company and each of the Subsidiaries is
an entity duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its formation, with the requisite
power and authority to own and use its properties and assets and to carry on its
business as currently conducted. Neither the Company nor any Subsidiary is in
violation or default of any of the provisions of its respective certificate or
articles of incorporation, bylaws or other organizational or charter documents.
Each of the Company and the Subsidiaries is duly qualified to conduct business
and is in good standing as a foreign corporation or other entity in each
jurisdiction in which the nature of the business conducted or property owned by
it makes such qualification necessary, except where the failure to be so
qualified or in good standing, as the case may be, could not reasonably be
expected to result in: (i) a material adverse effect on the legality, validity
or enforceability of any Transaction Document and the transactions contemplated
thereby, (ii) a material adverse effect on the results of operations, assets,
business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) a material adverse effect on the
Company’s ability to perform in any material respect on a timely basis its
obligations under any Transaction Document (any of (i), (ii) or (iii), a
“Material Adverse Effect”) and no action, claim, suit, investigation or
proceeding (including, without limitation, an informal investigation or partial
proceeding, such as a deposition) has been instituted in any such jurisdiction
revoking, limiting or curtailing or seeking to revoke, limit or curtail such
power and authority or qualification.

 

(c) Authorization; Enforcement. The Company or any Subsidiary of the Company
that is a party to this Agreement or any other Transaction Document has the
requisite corporate power and authority to enter into and to consummate the
transactions contemplated by each of the Transaction Documents to which it is a
party and otherwise to carry out its obligations hereunder and thereunder. The
execution and delivery of each of the Transaction Documents and the consummation
by the Company and each Subsidiary of the transactions contemplated hereby and
thereby have been duly authorized by all required corporate or other action on
the part of the Company and each Subsidiary other than in connection with the
Required Approvals. Each Transaction Document to which the Company and each
Subsidiary is a party has been (or upon delivery will have been) duly executed
by the Company or such Subsidiary, as the case may be, and, when delivered in
accordance with the terms hereof and thereof, will constitute the valid and
binding obligation of, and will be enforceable against, the Company or the
Subsidiary, as the case may be, in accordance with its terms, except (i) as
limited by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as the Company’s indemnification obligations under
the provisions of Section 4.7 may be limited by applicable law.

 

9

 

 

(d) No Conflicts. The execution, delivery and performance by the Company and
each Subsidiary of the Transaction Documents, the issuance and sale of the
Purchased Shares, and the consummation of the transactions contemplated by the
Transaction Documents to which the applicable entity is a party (i) will not
conflict with or violate any provision of the Company’s or any Subsidiary’s
certificate or articles of incorporation, bylaws or other organizational or
charter documents, or (ii) do not and will not conflict with, or constitute a
default (or an event that with notice or lapse of time or both would constitute
a default) under, result in the creation of any Lien upon any of the properties
or assets of the Company or any Subsidiary, or give to others any rights of
termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, credit facility, debt or other
instrument (evidencing a Company or Subsidiary debt or otherwise) or other
understanding to which the Company or any Subsidiary is a party or by which any
property or asset of the Company or any Subsidiary is bound or affected, or
(iii) subject to the Required Approvals, do not and will not conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or a Subsidiary is subject (including federal and state securities laws
and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected; except in the case of each of clauses (ii) and
(iii), such as could not reasonably be expected to result in a Material Adverse
Effect.

 

(e) Filings, Consents and Approvals. The Company is not required to obtain any
consent, waiver, authorization or order of, give any notice to, or make any
filing or registration with, any court or other federal, state, local or other
governmental authority or other Person in connection with the execution,
delivery and performance by the Company of the Transaction Documents, other
than: (i) the filings required pursuant to Section 4.3 of this Agreement, (ii)
such filings as are required to be made under applicable state securities laws,
and (iii) certain stockholder approvals as contemplated by Section 4.9 of this
Agreement (collectively, the “Required Approvals”).

 

(f) Issuance of the Common Stock. Subject to the effectiveness of the filing of
the Restated Certificate of Incorporation with the Secretary of State of
Delaware, the Purchased Shares are duly authorized and, when issued and paid for
in accordance with the applicable Transaction Documents, will be duly and
validly issued, fully paid and nonassessable, free and clear of all Liens
imposed by the Company other than restrictions on transfer provided in the
Transaction Documents.

 

10

 

 

(g) Capitalization. The Company has not issued any capital stock since the
filing of its June 2017 10-Q, other than pursuant to the exercise of employee
stock options under the Company’s stock option plans, the issuance of shares of
Common Stock to employees pursuant to the Company’s employee stock purchase
plans and pursuant to the conversion and/or exercise of Common Stock Equivalents
outstanding as of the date of the most recently filed periodic report under the
Exchange Act. No Person has any right of first refusal, preemptive right, right
of participation, or any similar right to participate in the transactions
contemplated by the Transaction Documents. The issuance and sale of the
Purchased Shares will not obligate the Company to issue shares of Common Stock
or other securities to any Person (other than the Purchaser) and will not result
in a right of any holder of Company securities to adjust the exercise,
conversion, exchange or reset price under any of such securities. All of the
outstanding shares of capital stock of the Company are validly issued, fully
paid and nonassessable, have been issued in compliance with all federal and
state securities laws, and none of such outstanding shares was issued in
violation of any preemptive rights or similar rights to subscribe for or
purchase securities. Except as contemplated by Section 4.9 of this Agreement, no
further approval or authorization of any stockholder, the Board of Directors or
other Persons is required for the issuance and sale of the Purchased Shares.
Other than the Amended and Restated Voting Agreement, and as contemplated
hereby, there are no stockholders agreements, voting agreements or other similar
agreements with respect to the Company’s capital stock to which the Company is a
party or, to the knowledge of the Company, between or among any of the Company’s
stockholders.

 

(h) Undisclosed Events, Liabilities or Developments. Since the date of the
latest audited financial statements, (i) the Company has not incurred any
liabilities (contingent or otherwise) other than (A) trade payables and accrued
expenses incurred in the ordinary course of business consistent with past
practice and (B) liabilities not required to be reflected in the Company’s
financial statements pursuant to GAAP or disclosed in filings made with the
Commission, (ii) the Company has not altered its method of accounting, (iii) the
Company has not declared or made any dividend or distribution of cash or other
property to its stockholders, or purchased, redeemed or made any agreements to
purchase or redeem any shares of its capital stock and (iv) the Company has not
issued any equity securities to any officer, director or Affiliate, except
pursuant to existing Company stock option plans. The Company does not have
pending before the Commission any request for confidential treatment of
information.

 

(i) Litigation. Except as otherwise set forth in Section 3.1(i) of the
Disclosure Schedules, there is no action, suit, inquiry, notice of violation,
proceeding or investigation pending or, to the knowledge of the Company,
threatened against or affecting the Company, any Subsidiary or any of their
respective properties before or by any court, arbitrator, governmental or
administrative agency or regulatory authority (federal, state, county, local or
foreign) (collectively, an “Action”) which (i) adversely affects or challenges
the legality, validity or enforceability of any of the Transaction Documents or
the transactions contemplated thereby or the Purchased Shares or (ii) could, if
there were an unfavorable decision, reasonably be expected to result in a
Material Adverse Effect. Neither the Company nor any Subsidiary, to the
knowledge of the Company, nor any director or officer thereof, is or has been
the subject of any Action involving a claim of violation of or liability under
federal or state securities laws or a claim of breach of fiduciary duty. There
has not been, and to the knowledge of the Company, there is not pending or
contemplated, any investigation by the Commission involving the Company or any
current or former officer or any current director of the Company. The Commission
has not issued any stop order or other order suspending the effectiveness of any
registration statement filed by the Company or any Subsidiary under the Exchange
Act or the Securities Act.

 

11

 

 

(j) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company.
None of the Company’s or its Subsidiaries’ employees is a member of a union that
relates to such employee’s relationship with the Company or such Subsidiary, and
neither the Company nor any of its Subsidiaries is a party to a collective
bargaining agreement, and the Company and its Subsidiaries believe that their
relationships with their employees are good. No executive officer, to the
knowledge of the Company, is now or is expected to be in violation of any
material term of any employment contract, confidentiality, disclosure or
proprietary information agreement or non-competition agreement, or any other
contract or agreement or any restrictive covenant in favor of any third party,
and the continued employment of each such executive officer does not subject the
Company or any of its Subsidiaries to any liability with respect to any of the
foregoing matters. The Company and its Subsidiaries are in compliance in all
material respects with all U.S. federal, state, local laws and regulations
relating to employment and employment practices, terms and conditions of
employment and wages and hours.

 

(k) Compliance. Neither the Company nor any Subsidiary: (i) is in default under
or in violation of (and no event has occurred that has not been waived that,
with notice or lapse of time or both, would result in a default by the Company
or any Subsidiary under), nor has the Company or any Subsidiary received notice
of a claim that it is in default under or that it is in violation of, any
indenture, loan or credit agreement or any other agreement or instrument to
which it is a party or by which it or any of its properties is bound (whether or
not such default or violation has been waived), (ii) is in violation of any
judgment, decree or order of any court, arbitrator or governmental body or (iii)
except as disclosed in the Company’s Current Report on Form 8-K filed with the
Commission on May 21, 2015, is or has been in violation of any statute, rule,
ordinance or regulation of any governmental authority, including without
limitation all foreign, federal, state and local laws applicable to its business
and all such laws that affect the environment, except in each case as could not
reasonably be expected to result in a Material Adverse Effect.

 

(l) Regulatory Permits. The Company and all Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not reasonably be expected to result in a Material
Adverse Effect (“Material Permits”), and neither the Company nor any Subsidiary
has received any notice of proceedings relating to the revocation or
modification of any Material Permit.

 

(m) Title to Assets. The Company and the Subsidiaries have good and marketable
title in fee simple to all real property owned by them and good and marketable
title in all personal property owned by them that is material to the business of
the Company and the Subsidiaries, in each case free and clear of all Liens,
except for Liens in favor of Iowa State Bank, Liens reflected in the Company’s
financial statements and Liens for the payment of federal, state or other taxes,
the payment of which is neither delinquent nor subject to penalties. Any real
property and facilities held under lease by the Company and the Subsidiaries are
held by them under valid, subsisting and enforceable leases with which the
Company and the Subsidiaries are in compliance.

 

12

 

 

(n) Patents and Trademarks. The Company and the Subsidiaries have, or have
rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, trade secrets, inventions, copyrights,
licenses and other intellectual property rights and similar rights necessary or
material for use in connection with their respective businesses as described in
the SEC Reports and which the failure to so have could reasonably be expected to
result in a Material Adverse Effect (collectively, the “Intellectual Property
Rights”). Neither the Company nor any Subsidiary has received a notice (written
or otherwise) that any of the Intellectual Property Rights used by the Company
or any Subsidiary violates or infringes upon the rights of any Person. To the
knowledge of the Company, all Intellectual Property Rights that the Company owns
or has rights to are enforceable and there is no existing infringement by
another Person of any of the Intellectual Property Rights. The Company and its
Subsidiaries have taken reasonable security measures to protect the secrecy,
confidentiality and value of their intellectual property that consist of trade
secrets.

 

(o) Insurance. The Company and the Subsidiaries are insured by insurers of
recognized financial responsibility against such losses and risks and in such
amounts as are, to the knowledge of the Company, prudent and customary in the
businesses in which the Company and the Subsidiaries are engaged. Neither the
Company nor any Subsidiary has any reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business without a significant increase in cost.

 

(p) Transactions With Affiliates and Employees. Except as described in the SEC
Reports, none of the officers or directors of the Company and, to the knowledge
of the Company, none of the employees of the Company is presently a party to any
transaction with the Company or any Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $120,000 other than for (i) payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred on behalf
of the Company and (iii) other employee benefits, including stock option
agreements under any stock option plan of the Company.

 

(q) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by the Company to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other Person with respect to the
transactions contemplated by the Transaction Documents. The Purchaser shall have
no obligation with respect to any fees or with respect to any claims made by or
on behalf of other Persons for fees of a type contemplated in this Section that
may be due in connection with the transactions contemplated by the Transaction
Documents.

 

13

 

 

(r) Investment Company. The Company is not, and is not an Affiliate of, and
immediately after receipt of payment for the Purchased Shares, will not be or be
an Affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended. The Company shall conduct its business in a
manner so that it will not become an “investment company” subject to
registration under the Investment Company Act of 1940, as amended.

 

(s) Listing and Maintenance Requirements. The Common Stock is registered
pursuant to Section 12(b) or 12(g) of the Exchange Act, and the Company has not
yet taken any action designed to, or which to its knowledge is likely to have
the effect of, terminating the registration of the Common Stock under the
Exchange Act nor has the Company received any notification that the Commission
is contemplating terminating such registration.

 

(t) Application of Takeover Protections. The Company and the Board of Directors
have taken all necessary action, if any, in order to render inapplicable any
control share acquisition, business combination, poison pill (including any
distribution under a rights agreement) or other similar anti-takeover provision
under the Company’s Current Certificate of Incorporation (or similar charter
documents) or the laws of its state of incorporation that is or could become
applicable to the Purchaser as a result of the Purchaser and the Company
fulfilling their obligations or exercising their rights under the Transaction
Documents, including without limitation as a result of the Company’s issuance of
the Purchased Shares the Purchaser’s ownership of the Purchased Shares.

 

(u) Disclosure. Except with respect to the material terms and conditions of the
transactions contemplated by the Transaction Documents, the Company confirms
that neither it nor any other Person acting on its behalf has provided the
Purchaser or its agents or counsel with any information that it believes
constitutes or might constitute material, non-public information. The Company
understands and confirms that the Purchaser will rely on the foregoing
representation in effecting transactions in securities of the Company. All of
the disclosure furnished, taken as a whole, by or on behalf of the Company to
the Purchaser regarding the Company, its business and the transactions
contemplated hereby, is true and correct in all material respects and does not
contain any untrue statement of a material fact or omit to state any material
fact necessary in order to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The Company
acknowledges and agrees that the Purchaser does not make nor has it made any
representations or warranties with respect to the transactions contemplated
hereby other than those specifically set forth in Section 3.2 hereof.

 

(v) No Integrated Offering. Assuming the accuracy of the Purchaser’s
representations and warranties set forth in Section 3.2, neither the Company,
nor any of its Affiliates, nor any Person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Purchased Shares to be integrated with prior offerings by the
Company for purposes of (i) the Securities Act which would require the
registration of any such securities under the Securities Act, or (ii) any
applicable shareholder approval provisions of any Trading Market on which any of
the securities of the Company are listed or designated.

 

14

 

 

(w) Tax Status. The Company and each Subsidiary has filed all necessary federal,
state and foreign income and franchise tax returns (or has filed appropriate
extensions) and has paid or accrued all taxes shown as due thereon (subject to
any extensions), and the Company has no knowledge of a tax deficiency which has
been asserted or threatened against the Company or any Subsidiary.

 

(x) Foreign Corrupt Practices. Neither the Company, nor to the knowledge of the
Company, any agent or other person acting on behalf of the Company has, directly
or indirectly, (i) used any funds for unlawful contributions, gifts,
entertainment or other unlawful expenses related to foreign or domestic
political activity, (ii) made any unlawful payment to foreign or domestic
government officials or employees or to any foreign or domestic political
parties or campaigns from corporate funds, (iii) failed to disclose fully any
contribution made by the Company (or made by any person acting on its behalf of
which the Company is aware) which is in violation of law, or (iv) violated in
any material respect any provision of the Foreign Corrupt Practices Act of 1977,
as amended.

 

(y) Accountants. The Company’s accounting firm is set forth in the SEC Reports.
To the knowledge and belief of the Company, such accounting firm (i) is a
registered public accounting firm as required by the Exchange Act and (ii) shall
express its opinion with respect to the financial statements to be included in
the Company’s Annual Report for the fiscal year ending September 30, 2016.

 

(z) Regulation M Compliance. The Company has not, and to its knowledge no one
acting on its behalf has, (i) taken, directly or indirectly, any action designed
to cause or to result in the stabilization or manipulation of the price of any
security of the Company to facilitate the sale or resale of any of the Purchased
Shares, (ii) sold, bid for, purchased, or, paid any compensation for soliciting
purchases of, any of the Purchased Shares, or (iii) paid or agreed to pay to any
Person any compensation for soliciting another to purchase any other securities
of the Company.

 

(aa) Private Placement. Assuming the accuracy of the Purchaser’s representations
and warranties set forth in Section 3.2, no registration under the Securities
Act is required for the offer and sale of the Purchased Shares by the Company to
the Purchaser as contemplated hereby. To the knowledge of the Company, the
issuance and sale of the Purchased Shares hereunder does not contravene the
rules and regulations of any Trading Market.

 

(bb) No General Solicitation. Neither the Company nor any person acting on
behalf of the Company has offered or sold any of the Purchased Shares by any
form of general solicitation or general advertising. The Company has offered the
Purchased Shares for sale only to the Purchaser.

 

15

 

 

3.2 Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants to the Company as follows:

 

(a) Organization; Authority. The Purchaser is an entity duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization with full right, corporate or partnership power and authority to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder and thereunder. The execution
and delivery of this Agreement and performance by the Purchaser of the
transactions contemplated by this Agreement have been duly authorized by all
necessary corporate, partnership, limited liability company or similar action,
as applicable, on the part of the Purchaser. Each Transaction Document to which
the Purchaser is a party has been duly executed by the Purchaser, and when
delivered by the Purchaser in accordance with the terms hereof, will constitute
the valid and legally binding obligation of the Purchaser, enforceable against
the Purchaser in accordance with its terms, except: (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, and (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies.

 

(b) Understandings or Arrangements. The Purchaser understands that the Purchased
Shares are “restricted securities” and have not been registered under the
Securities Act or any applicable state securities law. The Purchaser is
acquiring the Purchased Shares as principal for its own account and not with a
view to or for distributing or reselling such Purchased Shares or any part
thereof in violation of the Securities Act or any applicable state securities
law, has no present intention of distributing any of such Purchased Shares in
violation of the Securities Act or any applicable state securities law and has
no direct or indirect arrangement or understandings with any other persons to
distribute or regarding the distribution of such Purchased Shares in violation
of the Securities Act or any applicable state securities law (this
representation and warranty not limiting the Purchaser’s right to sell the
Purchased Shares in compliance with applicable federal and state securities
laws). The Purchaser is acquiring the Purchased Shares hereunder in the ordinary
course of its business.

 

(c) Purchaser Status. At the time the Purchaser was offered the Purchased
Shares, it was: (i) an “accredited investor” as defined in Rule 501(a) under the
Securities Act or (ii) a “qualified institutional buyer” as defined in Rule
144A(a) under the Securities Act. The Purchaser is not required to be registered
as a broker-dealer under Section 15 of the Exchange Act.

 

(d) Experience of Purchaser. The Purchaser, either alone or together with its
representatives, has such knowledge, sophistication and experience in business
and financial matters so as to be capable of evaluating the merits and risks of
the prospective investment in the Purchased Shares, and has so evaluated the
merits and risks of such investment. The Purchaser is able to bear the economic
risk of an investment in the Purchased Shares and, at the present time, is able
to afford a complete loss of such investment.

 

16

 

 

(e) No General Solicitation. The Purchaser is not purchasing the Purchased
Shares as a result of any press release, Form D or other filing made by the
Company under federal or state securities laws, advertisement, article, notice
or other communication regarding the Purchased Shares published in any
newspaper, magazine or similar media or broadcast over television or radio or
presented at any seminar or any other general solicitation or general
advertisement.

 

(f) Speculative Investment. The Purchaser understands and recognizes that the
purchase of the Purchased Shares is highly speculative and involves a high
degree of risk and that only investors who can afford the loss of their entire
investment should consider investing in the Company. The Purchaser has reviewed
the risk factors in the SEC Reports.

 

(g) Principal Place of Business. The address of the Purchaser furnished by the
Purchaser on the signature page hereto is the Purchaser’s principal business
address.

 

(h) U.S. Person. The Purchaser is a United States Person.

 

(i) SEC Reports. The Purchaser acknowledges and understands that the Company has
not filed all reports, schedules, forms, statements and other documents required
to be filed by the Company under the Securities Act and the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof (the foregoing materials,
including the exhibits thereto and documents incorporated by reference therein,
being collectively referred to herein as the “SEC Reports”) on a timely basis
and has not received a valid extension of such time of filing.

 

(j) No Reliance on Other Statements. No statements, promises, warranties or
representations have been made to the Purchaser concerning the Purchased Shares
or the Company, its business or prospects, or other matters, by the Company, by
the Company’s representatives, or by any other persons or entities, except as
set forth in the Transaction Documents and the SEC Reports. The Purchaser has
not relied on any representation, written or oral, not contained in the
Transaction Documents or the SEC Reports in deciding to purchase the Purchased
Shares.

 

The Company acknowledges and agrees that the representations contained in
Section 3.2 shall not modify, amend or affect the Purchaser’s right to rely on
the Company’s representations and warranties contained in this Agreement or any
representations and warranties made by the Company and any Subsidiaries
contained in any other Transaction Document or any other document or instrument
executed and/or delivered in connection with this Agreement or the consummation
of the transaction contemplated hereby.

 

17

 

 

ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES

 

4.1 Transfer Restrictions.

 

(a) The Purchased Shares may only be disposed of in compliance with state and
federal securities laws. In connection with any transfer of Purchased Shares
other than pursuant to an effective registration statement or Rule 144, to the
Company or to an Affiliate of a Purchaser or in connection with a pledge as
contemplated in Section 4.1(b), the Company may require the transferor thereof
to provide to the Company an opinion of counsel selected by the transferor and
reasonably acceptable to the Company, the form and substance of which opinion
shall be reasonably satisfactory to the Company, to the effect that such
transfer does not require registration of such transferred Purchased Shares
under the Securities Act. As a condition of transfer, any such transferee shall
agree in writing to be bound by the terms of this Agreement and any other
Transaction Documents to which the transferor is a party, and shall have the
rights and obligations of a Purchaser under this Agreement and the other
Transaction Documents.

 

(b) The Purchaser agrees to the imprinting, so long as is required by this
Section 4.1, of a legend on any of the Purchased Shares in the following form:

 

THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. SUCH SECURITIES MAY BE TRANSFERRED ONLY IN
ACCORDANCE WITH THE TERMS OF AN AGREEMENT BETWEEN THE COMPANY AND THE REGISTERED
HOLDER OF SUCH SECURITIES, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF THE
COMPANY. THIS SECURITY MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN WITH A FINANCIAL
INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE 501(a) UNDER THE
SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.

 

(c) The Company acknowledges and agrees that Purchaser may from time to time
pledge pursuant to a bona fide margin agreement with a registered broker-dealer
or grant a security interest in some or all of the Purchased Shares to a
financial institution that is an “accredited investor” as defined in Rule 501(a)
under the Securities Act and who agrees to be bound by the provisions of this
Agreement and, if required under the terms of such arrangement, the Purchaser
may transfer pledged or secured Purchased Shares to the pledgees or secured
parties. Such a pledge or transfer would not be subject to approval of the
Company and no legal opinion of legal counsel of the pledgee, secured party or
pledgor shall be required in connection therewith. Further, no notice shall be
required of such pledge. At the appropriate Purchaser’s expense, the Company
will execute and deliver such reasonable documentation as a pledgee or secured
party of Purchased Shares may reasonably request in connection with a pledge or
transfer of the Purchased Shares, including, if the Purchased Shares are subject
to an effective registration statement under the Securities Act, the preparation
and filing of any required prospectus supplement under Rule 424(b)(3)
promulgated by the Commission under the Securities Act, as such Rule may be
amended or interpreted from time to time, or any similar rule or regulation
hereafter adopted by the Commission having substantially the same purpose and
effect as such Rule, or any other applicable provision of the Securities Act to
appropriately amend the list of selling stockholders thereunder.

 

18

 

 

(d) The Purchaser agrees with the Company that the Purchaser will sell any
Purchased Shares pursuant to either the registration requirements of the
Securities Act, including any applicable prospectus delivery requirements, or an
exemption therefrom, and that if Purchased Shares are sold pursuant to an
effective registration statement, they will be sold in compliance with the plan
of distribution set forth therein, and acknowledges that the removal of the
restrictive legend from certificates representing Purchased Shares as set forth
in this Section 4.1 is predicated upon the Company’s reliance upon this
understanding.

 

4.2 Integration. The Company shall not sell, offer for sale or solicit offers to
buy or otherwise negotiate in respect of any security (as defined in Section 2
of the Securities Act) that would be integrated with the offer or sale of the
Purchased Shares in a manner that would require the registration under the
Securities Act of the sale of the Purchased Shares or that would be integrated
with the offer or sale of the Purchased Shares for purposes of the rules and
regulations of any Trading Market such that it would require shareholder
approval prior to the closing of such other transaction unless shareholder
approval is obtained before the closing of such subsequent transaction.

 

4.3 Securities Laws Disclosure; Publicity. The Company shall, by the close of
business (New York City time) on the second day after the Initial Closing, file
a Current Report on Form 8-K, disclosing the material terms of the transactions
contemplated hereby and including the Transaction Documents as exhibits thereto.
From and after the filing of such Form 8-K, the Company shall have publicly
disclosed all material, non-public information delivered to the Purchaser by the
Company or any of its Subsidiaries, or any of their respective officers,
directors, employees or agents in connection with the transactions contemplated
by the Transaction Documents. The Company and the Purchaser shall consult with
each other in issuing any press releases with respect to the transactions
contemplated hereby, and neither the Company nor the Purchaser shall issue any
press release nor otherwise make any such public statement without the prior
consent of the Company, with respect to any press release of the Purchaser, or
without the prior consent of the Purchaser, with respect to any press release of
the Company, which consent shall not unreasonably be withheld or delayed, except
if such disclosure is required by law, in which case the disclosing party shall
promptly provide the other party with prior notice of such public statement or
communication.

 

4.4 Shareholder Rights Plan. No claim will be made or enforced by the Company
or, with the consent of the Company, any other Person, that the Purchaser is an
“Acquiring Person” under any control share acquisition, business combination,
poison pill (including any distribution under a rights agreement) or similar
anti-takeover plan or arrangement in effect or hereafter adopted by the Company,
or that the Purchaser could be deemed to trigger the provisions of any such plan
or arrangement, by virtue of receiving Purchased Shares under the Transaction
Documents or under any other agreement between the Company and the Purchaser.

 

19

 

 

4.5 Non-Public Information. Except with respect to the material terms and
conditions of the transactions contemplated by the Transaction Documents, the
Company covenants and agrees that neither it, nor any other Person acting on its
behalf will provide the Purchaser or its agents or counsel with any information
that the Company believes constitutes material non-public information, unless
prior thereto the Purchaser shall have executed a written agreement with the
Company regarding the confidentiality and use of such information. The Company
understands and confirms that the Purchaser shall be relying on the foregoing
covenant in effecting transactions in securities of the Company.

 

4.6 Indemnification of Purchaser. Subject to the provisions of this Section 4.6,
the Company will indemnify and hold the Purchaser and its directors, officers,
shareholders, members, managers, partners, employees and agents (and any other
Persons with a functionally equivalent role of a Person holding such titles
notwithstanding a lack of such title or any other title), each Person who
controls the Purchaser (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, shareholders,
agents, members, managers, partners or employees (and any other Persons with a
functionally equivalent role of a Person holding such titles notwithstanding a
lack of such title or any other title) of such controlling persons (each, a
“Purchaser Party”) harmless from any and all losses, liabilities, obligations,
claims, contingencies, damages, costs and expenses, including all judgments,
amounts paid in settlements, court costs and reasonable attorneys’ fees and
costs of investigation that a Purchaser Party may suffer or incur as a result of
or relating to (a) any breach of any of the representations, warranties,
covenants or agreements made by the Company in this Agreement or in the other
Transaction Documents or (b) any action instituted against a Purchaser Party in
any capacity, or any of them or their respective Affiliates, by any stockholder
of the Company who is not an Affiliate of the Purchaser Party, with respect to
any of the transactions contemplated by the Transaction Documents (unless such
action is based upon a breach of the Purchaser Party’s representations,
warranties or covenants under the Transaction Documents or any agreements or
understandings the Purchaser Party may have with any such stockholder or any
violations by the Purchaser Party of state or federal securities laws or any
conduct by the Purchaser Party which constitutes fraud, gross negligence,
willful misconduct or malfeasance). If any action shall be brought against any
Purchaser Party in respect of which indemnity may be sought pursuant to this
Agreement, the Purchaser Party shall promptly notify the Company in writing, and
the Company shall have the right to assume the defense thereof with counsel of
its own choosing reasonably acceptable to the Purchaser Party. Any Purchaser
Party shall have the right to employ separate counsel in any such action and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of the Purchaser Party except to the extent that (i) the
employment thereof has been specifically authorized by the Company in writing,
(ii) the Company has failed after a reasonable period of time to assume such
defense and to employ counsel or (iii) in such action there is, in the
reasonable opinion of counsel, a material conflict on any material issue between
the position of the Company and the position of the Purchaser Party, in which
case the Company shall be responsible for the reasonable fees and expenses of no
more than one such separate counsel. The Company will not be liable to any
Purchaser Party under this Agreement (y) for any settlement by a Purchaser Party
effected without the Company’s prior written consent, which shall not be
unreasonably withheld or delayed; or (z) to the extent, but only to the extent
that a loss, claim, damage or liability is attributable to any Purchaser Party’s
breach of any of the representations, warranties, covenants or agreements made
by the Purchaser Party in this Agreement or in the other Transaction Documents.

 

20

 

 

4.7 Certain Transactions and Confidentiality. The Purchaser covenants that
neither it nor any Affiliate acting on behalf of or pursuant to any
understanding with the Company will execute any purchases or sales, including
Short Sales of any of the Company’s securities during the period commencing with
the execution of this Agreement and ending at such time that the transactions
contemplated by this Agreement are first publicly announced pursuant to the Form
8-K as described in Section 4.3. The Purchaser covenants that until such time as
the transactions contemplated by this Agreement are publicly disclosed by the
Company pursuant to the Form 8-K as described in Section 4.3, the Purchaser will
maintain the confidentiality of the existence and terms of this transaction and
the information included in the Transaction Documents. Notwithstanding the
foregoing and notwithstanding anything contained in this Agreement to the
contrary, the Company expressly acknowledges and agrees that (i) the Purchaser
makes no representation, warranty or covenant hereby that it will not engage in
effecting transactions in any securities of the Company after the time that the
transactions contemplated by this Agreement are first publicly announced
pursuant to the Form 8-K as described in Section 4.3, (ii) the Purchaser shall
not be restricted or prohibited from effecting any transactions in any
securities of the Company in accordance with applicable securities laws from and
after the time that the transactions contemplated by this Agreement are first
publicly announced pursuant to the Form 8-K as described in Section 4.3 and
(iii) the Purchaser shall not have any duty of confidentiality to the Company or
its Subsidiaries after the issuance of the Form 8-K as described in Section 4.3.

 

4.8 Form D; Blue Sky Filings. The Company agrees to timely file a Form D with
respect to the Purchased Shares as required under Regulation D and to provide to
Purchaser a copy thereof, promptly upon request of any Purchaser. The Company
shall take such action as the Company shall reasonably determine is necessary in
order to obtain an exemption for, or to qualify the Purchased Shares for, sale
to the Purchaser at each Closing under applicable securities or “Blue Sky” laws
of the states of the United States, and shall provide evidence of such actions
promptly upon request of any Purchaser; provided, however, that the Company
shall not be required to qualify generally to do business in any jurisdiction
where it is not then so qualified, subject the Company to any material tax in
any such jurisdiction where it is not then so subject or file a general consent
to service of process in any such jurisdiction.

 

4.9 Stockholders Consent. The Company shall take all action reasonably necessary
in accordance with applicable law to obtain the appropriate stockholders consent
within six (6) months from the date hereof for the purpose of approving the
Restated Certificate of Incorporation and shall promptly file such Restated
Certificate of Incorporation with the Secretary of State of the State of
Delaware after the receipt of such stockholder approval. The Company’s Board of
Directors shall recommend to the stockholders the adoption of the Restated
Certificate of Incorporation.

 

ARTICLE V.
MISCELLANEOUS

 

5.1 Fees and Expenses. The Company shall pay all of the expenses incurred by it
in connection with the transactions contemplated by this Agreement, including
the fees and expenses of its advisers, counsel, accountants and other experts,
if any. The Company shall pay all Transfer Agent fees, stamp taxes and other
taxes and duties levied in connection with the delivery of any Purchased Shares
to the Purchaser. The Purchaser shall be responsible for the payment of all of
the expenses incurred by it in connection with the transactions contemplated by
this Agreement, including the fees and expenses of its advisers, counsel,
accountants and other experts, if any.

 

21

 

 

5.2 Entire Agreement. The Transaction Documents, together with the exhibits and
schedules thereto, contain the entire understanding of the parties with respect
to the subject matter hereof and supersede all prior agreements and
understandings, oral or written, with respect to such matters, which the parties
acknowledge have been merged into such documents, exhibits and schedules.

 

5.3 Governing Agreement. Should any provision of this Agreement conflict with
the provisions of any other Transaction Document, the terms of this Agreement
shall govern.

 

5.4 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile at the facsimile number set
forth on the signature page attached hereto prior to 5:30 p.m. (New York City
time) on a Trading Day, (b) the next Trading Day after the date of transmission,
if such notice or communication is delivered via facsimile at the facsimile
number set forth on the signature pages attached hereto on a day that is not a
Trading Day or later than 5:30 p.m. (New York City time) on any Trading Day, (c)
the second (2nd) Trading Day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service or (d) upon actual receipt by
the party to whom such notice is required to be given. The addresses for such
notices and communications shall be as set forth on the signature pages attached
hereto.

 

5.5 Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed, in the case of an
amendment, by the Company and the Purchaser or, in the case of a waiver, by the
party against whom enforcement of any such waived provision is sought. No waiver
of any default with respect to any provision, condition or requirement of this
Agreement shall be deemed to be a continuing waiver in the future or a waiver of
any subsequent default or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right.

 

5.6 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

5.7 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Purchaser (other than by merger). The
Purchaser may assign any or all of its rights under this Agreement to any Person
to whom the Purchaser assigns or transfers any Purchased Shares, provided that
such transferee agrees in writing to be bound, with respect to the transferred
Purchased Shares, by the provisions of the Transaction Documents that apply to
the “Purchaser.”

 

22

 

 

5.8 No Third-Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.7.

 

5.9 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Delaware, without regard to the principles of conflicts of law thereof. Each
party agrees that all legal proceedings concerning the interpretations,
enforcement and defense of the transactions contemplated by this Agreement and
any other Transaction Documents (whether brought against a party hereto or its
respective affiliates, directors, officers, shareholders, employees or agents)
shall be commenced exclusively in the state and federal courts sitting in the
City of Boston and the non-exclusive jurisdiction of the such courts with
respect to the enforcement of any award thereunder. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of Boston, Massachusetts, for the adjudication of any
dispute hereunder or in connection herewith or with any transaction contemplated
hereby or discussed herein (including with respect to the enforcement of any of
the Transaction Documents), and hereby irrevocably waives, and agrees not to
assert in any suit, action or proceeding, any claim that it is not personally
subject to the jurisdiction of any such court, that such suit, action or
proceeding is improper or is an inconvenient venue for such proceeding. Each
party hereby irrevocably waives personal service of process and consents to
process being served in any such suit, action or proceeding by mailing a copy
thereof via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any other manner permitted by
law. If any party shall commence an action or proceeding to enforce any
provisions of the Transaction Documents, then, in addition to the obligations of
the Company under Section 4.6, the prevailing party in such action or proceeding
shall be reimbursed by the other party for its reasonable attorneys’ fees and
other costs and expenses incurred with the investigation, preparation and
prosecution of such action or proceeding.

 

5.10 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Purchased Shares.

 

5.11 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

5.12 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 

23

 

 

5.13 Replacement of Purchased Shares. If any certificate or instrument
evidencing any Purchased Shares is mutilated, lost, stolen or destroyed, the
Company shall issue or cause to be issued in exchange and substitution for and
upon cancellation thereof (in the case of mutilation), or in lieu of and
substitution therefor, a new certificate or instrument, but only upon receipt of
evidence reasonably satisfactory to the Company of such loss, theft or
destruction. The applicant for a new certificate or instrument under such
circumstances shall also pay any reasonable third-party costs (including
customary indemnity) associated with the issuance of such replacement Purchased
Shares.

 

5.14 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Purchaser and the
Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

 

5.15 Further Assurances. Each Party shall do and perform, or cause to be done
and performed, all such further acts and things, and shall execute and deliver
all such other agreements, certificates, instruments and documents, as the other
Party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

5.16 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

 

5.17 Construction. The parties agree that each of them and/or their respective
counsel has reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments hereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.

 

5.18 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY
JURISDICTION BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH
KNOWINGLY AND INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW,
HEREBY ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER
TRIAL BY JURY.

 

(Signature Pages Follow)

 

24

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Common Stock Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

 

American Power Group Corporation   Address for Notice:         By: /s/ Charles
E. Coppa   American Power Group Corporation Name: Charles E. Coppa   2503 East
Poplar Street, Algona, IA Title: Chief Executive Officer and Chief Financial
Officer   50511Attention: Charles E. Coppa

 

With a copy to (which shall not constitute notice):       Morse, Barnes-Brown &
Pendleton, P.C.   CityPoint   230 Third Avenue   Waltham, Massachusetts 02451  
Attention: Carl F. Barnes   Fax (781) 622-5933  

 

PURCHASER:   Address for Notice:         DUAL FUEL, LLC             By: /s/
Kenneth Losch   Dual Fuel, LLC Name: Kenneth Losch   7030 W. Oakland Street,
Suite 101 Title: Manager   Chandler, Arizona 85226       Attention: Kenneth
Losch       Fax:

 

25

 

